UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ADA DONOFRIO,
                             Plaintiﬀ,
                                                         OPINION & ORDER
               – against –
                                                            18 Civ. 9968 (ER)
ANDREW SAUL, Commissioner of
Social Security,
                             Defendant.


RAMOS, D.J.:
       Ada Donofrio brings this action pursuant to 42 U.S.C. § 405(g), challenging the

decision of the Acting Commissioner of Social Security (the “Commissioner”) denying

her application for disability insurance beneﬁts (“DIB”). Doc. 1. Pending before the

Court are the parties’ cross-motions for judgment on the pleadings pursuant to Federal

Rule of Civil Procedure 12(c). Docs. 9, 11. For the reasons stated below, Donofrio’s

motion is GRANTED, and the Commissioner’s motion is DENIED.
I.     BACKGROUND
       A. Statutory Scheme
       An individual is considered “disabled” under the Social Security Act if she is

unable “to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). Additionally, a claimant seeking DIB must

demonstrate that she became disabled before the date on which she was last

insured. Id. §§ 416(i), 423(a) & (c)(1). In making a disability determination, the

Commissioner must consider: “(1) the objective medical facts; (2) diagnoses or medical

opinions based on such facts; (3) subjective evidence of pain or disability testiﬁed to by

the claimant . . . ; and (4) the claimant’s educational background, age, and work
experience.” Brown v. Apfel, 174 F.3d 59, 62 (2d Cir. 1999) (internal quotation marks
and citations omitted).
          In order to determine whether an individual is disabled, the Commissioner follows
the ﬁve-step sequential evaluation process set out in 20 C.F.R. § 404.1520. At step one,
the Commissioner determines whether the individual is engaged in any “substantial
gainful activity”; if she is, she is not disabled. 20 C.F.R. § 404.1520(a)(4)(i), (b). At step
two, the Commissioner determines whether the individual has a “severe impairment” that
“signiﬁcantly limits [her] physical or mental ability to do basic work activities”; if she
does not have such an impairment, she is not disabled. Id. § 404.1520(c), (a)(4)(ii). At
step three, the Commissioner determines whether the individual has an impairment that
meets or equals one of those listed in Appendix 1; if she does, she is disabled. Id. §

404.1520(a)(4)(iii), (d). If she does not, the Commissioner will assess and make a ﬁnding
about the individual’s residual functional capacity (“RFC”)—or “the most [she] can still
do despite [her] limitations”—based on all the relevant evidence in her case
record. Id. §§ 404.1545(a)(1), 404.1520(e). At step four, the Commissioner determines
whether, considering her RFC, the individual can still do her past relevant work; if she
can, she is not disabled. Id. § 404.1520(a)(4)(iv), (f). Finally, at step ﬁve, the
Commissioner determines whether, considering her RFC, age, education, and work

experience, the individual can make the adjustment to other work; if she cannot make the
adjustment to other work, she is disabled, and if she can, she is not. Id.
§ 404.1520(a)(4)(v), (g). “If at any step a ﬁnding of disability or nondisability can be
made, the SSA will not review the claim further.” Barnhart v. =omas, 540 U.S. 20, 24
(2003).
          B. Procedural History
          Donofrio claims an onset of disability of December 17, 2006. Doc. 8 at 119–125.
me parties do not dispute that Donofrio met the insured status requirements of the Social




                                              2
Security Act through December 31, 2012 (the “date last insured”). Accordingly, the
relevant period is from December 17, 2006 through December 31, 2012.
       Donofrio ﬁled an application for Social Security Disability beneﬁts (“SSD”) on
September 20, 2013. Doc. 8 at 119–125. Donofrio’s claim was denied on November 21,
2013, and Donofrio requested a hearing before an Administrative Law Judge (“ALJ”).
Id. at 58–65. Donofrio appeared before an ALJ on October 15, 2015. Id. at 33–50. In a
written decision dated November 17, 2015, the ALJ found that Donofrio was not
disabled. Id. at 8–21. me Appeals Council denied Donofrio’s request for review. Id. at
1–7. Donofrio then ﬁled a civil action in the United States District Court for the Southern
District of New York, where the parties subsequently stipulated to remand the case for a
new hearing and decision. Id. at 767–77. me Appeals Council then entered an order

remanding the case to an ALJ for a new hearing and decision. Id. at 779–84. Donofrio
appeared before an ALJ again on November 6, 2017. Id. at 712–41. In a written decision
dated February 27, 2018, the ALJ again found that Donofrio was not disabled. Id. at
689–711. me Appeals Council denied review on August 29, 2018, making the ALJ’s
decision the ﬁnal decision of the Commissioner. Id. at 676–83. It is this decision that is
on appeal.
       Donofrio ﬁled this action on October 29, 2018. Doc. 1. On May 10, 2019,

Donofrio moved for judgment on the pleadings. Doc. 9. me Commissioner ﬁled a cross-
motion for judgment on the pleadings on July 9, 2019. Doc. 11.
       C. November 2017 Hearing Before the ALJ
       Donofrio’s second hearing before the ALJ occurred on November 6, 2017 in
White Plains, New York. Doc. 8 at 712. At the hearing, Donofrio gave testimony and

was represented by her attorney, Gary Pernice. Id. Also present and testifying was
Esperanza Di Stefano, a vocational expert. Id.
       Donofrio testiﬁed that she was ﬁfty-eight years old, had been married for twenty
years, and had attended one year of college. Id. at 717. me last time she worked was as


                                             3
a legal secretary in 2006. Id. at 717–18. She had been a legal secretary for six years,
and, before that, had been an oﬃce assistant from 1992 to 1998. Id. at 718. She stopped
working in 2006 because “[her] oﬃce downsized.” Id. At the time she stopped working,
she was in physical therapy for issues related to carpal tunnel, her arm, her neck, and her
lumbar. Id. at 719.
       She testiﬁed that during the relevant period, between 2006 and 2012, her neck and
lumbar caused her the most pain. Id. Her neck pain made it very diﬃcult for her to sit
straight, to look at the computer for long periods of time, to sit or stand for long periods
of time, and to sleep. Id. She would occasionally watch television or use the laptop, but
had to put the laptop down frequently, as looking at it caused her pain. Id. at 727–28.
She testiﬁed that she was taking pain medication at the time but could not remember

which one. Id. at 719–20. On October 14, 2013, Donofrio was in a car accident, which
exacerbated her neck pain. Id. at 720. She had neck surgery in June 2016. Id. at 723.
       Her back pain during this period made it diﬃcult for her to sit or stand for long
periods of time. Id. at 720. She would only take quick showers or have a seat in the
shower. Id. at 725. Getting dressed was diﬃcult because she could not bend (e.g., to put
on socks). Id. at 725. It also made it diﬃcult for her to do household chores, like
groceries. Id. at 720. During this time, her husband would help her with chores when

she could not do them. Id. at 724. For example, her husband would do the laundry if she
could not do it, and they had their groceries delivered. Id. at 726. Pain in her neck and
back also made it diﬃcult for her to drive, though she would occasionally drive short
distances. Id. at 725, 730.
       She also testiﬁed that between 2006 and 2012 she experienced diﬃculties due to
carpal tunnel syndrome, which caused her weakness in her dominant arm (her left arm).
Id. at 721. Because of this weakness, she was unable to do things like fasten her bra,
open a jar, or reach for a box of tissues. Id. at 721, 724. Her carpal tunnel made it
painful to hold a bottle of soda or to pick up ﬁles. Id. at 728. She testiﬁed that “[i]f I


                                              4
could pick up ﬁve pounds that’s a lot.” Id. at 723. She could not recall if anyone had
oﬀered her the option of carpal tunnel surgery. Id. at 721.
       She also testiﬁed that she had started having knee pain during that time period and
was currently scheduled for knee surgery. Id. at 721–22. She had problems walking
between 2006 and 2012 and could not walk for more than twenty to thirty minutes
without stopping, though she did not need a cane. Id. at 722.
       She described her typical day as getting up early because she could not sleep,
trying to stretch or ease the pain, and trying to go back to sleep. Id. at 729. She would
eventually try to do housework, but her husband would take over whatever she could not
do. Id. In general, Donofrio testiﬁed that the pain made it diﬃcult for her to sleep and to
concentrate. Id. at 723–24. She could only sit for, at most, twenty minutes without

getting up, nor could she stand for longer than twenty minutes without sitting down. Id.
at 722–23. She had to keep her legs elevated to help with the pain. Id. at 731. During
the relevant time period, she had gone on one long-distance trip, to visit her uncle in
Puerto Rico for a week, but she stated that she was uncomfortable during the ﬂight. Id. at
725–26. She occasionally attended religious services but had diﬃculty sitting throughout
them. Id. at 730.
       Di Stefano, the vocational expert, also testiﬁed. She stated that Donofrio’s

previous work was as a legal secretary, which is a sedentary, skilled position; and as a
receptionist, which is a sedentary, semi-skilled position. Id. at 732–33. me ALJ then
posed a number of hypotheticals to Di Stefano. First, the ALJ asked Di Stefano to:
           [A]ssum[e] an individual the same age, education, and past work
           experience as the Claimant is limited to a light exertional level. Can
           never climb ladders, ropes, or scaﬀolds. Occasionally climb ramps,
           stairs, balance, stoop, kneel, crouch, and crawl. And I am going to
           add a sit/stand option after every hour having to sit down at the
           workstation—sit down for two to three minutes and stand back up.
           And . . . is limited frequently bilaterally to ﬁne and gross hand ma-
           nipulations. . . . And could such an individual perform any past
           work?



                                             5
Id. at 733. Di Stefano opined that such an individual could perform the legal secretary
and receptionist positions as performed in the national economy. Id. me ALJ next asked
Di Stefano to assume the same hypothetical, except with “occasional use in ﬁne hand,
gross manipulations,” in both hands. Id. at 734. Di Stefano opined that such an
individual would not be able to perform past work as generally performed in the national
economy. Id. me ALJ next asked whether “an individual of the same age, education,
and past work experience [who] was limited to a sedentary exertional level,” and had all
the same limitations as in the ﬁrst hypothetical, including the sit/stand option, would be
able to perform past work. Id. Di Stefano opined that such an individual would be able
to perform past work as generally performed in the national economy. Id. Finally, the
ALJ asked Di Stefano to consider the same hypothetical, but “changed the use of deﬁning

gross hand manipulations to occasional.” Id. De Stefano opined that such an individual
could not perform any past work. Id.
       Next, Pernice, Donofrio’s counsel, asked Di Stefano a series of hypotheticals.
First, he asked her to consider the same individual from the ALJ’s hypothetical, but such
that she needed to stand every ten to ﬁfteen minutes and move around for ﬁfteen to
twenty minutes before returning to a seated position. Id. at 735. Di Stefano opined that
such an individual could not perform Donofrio’s past work. Id. at 737. Next, Pernice

asked whether the need to keep her legs elevated throughout the day would aﬀect such an
individual’s jobs as a legal secretary and receptionist. Id. Di Stefano opined that it would
not. Id. Pernice then asked Di Stefano to consider the individual from the ALJ’s
hypothetical, but that for more than two-thirds of the day she would be “limited in her
ability to grasp, turn, twist objects with her left dominant arm, would also be limited in
her ability to use hands and ﬁngers for ﬁne manipulation on the left arm . . . and also,
would be limited in her use for reaching including overhead with the left dominant arm.”
Id. at 737–38. Di Stefano opined that such an individual would not be able to do
Donofrio’s past work. Id. at 738. Finally, Pernice asked whether such an individual who


                                             6
“would have diﬃculty looking down and looking up back and forth from a computer on a
regular basis” for two-thirds of the day would be able to perform legal secretary-type
work. Id. at 739–40. Di Stefano opined that such an individual would not be able to
perform this work. Id. at 740.
        D. Relevant Medical Evidence
        me parties have both provided summaries of the medical evidence in the record.
See Doc. 10 at 2–12; Doc. 12 at 2–11. me summaries are substantially consistent with
each other. Accordingly, the Court adopts both parties’ summaries of the medical
evidence as accurate and, when taken together, complete for purposes of the issues raised
in this suit.
         me ALJ focused on medical records and evaluations from Dr. John Olsewski, an
orthopedic surgeon; Dr. Sireen Gopal, a specialist in physical medicine, rehabilitation,
and pain management; Dr. Jerry Kaplan, a neurologist; and Dr. Paul Bisson, an internist;
as well as on the medical opinion of Dr. David Shein, an orthopedic specialist. Drs.
Olsewski, Gopal, Kaplan, and Bisson all saw Donofrio both before and during the
relevant time period. Dr. Shein only began treating Donofrio after the relevant period.
We discuss in more detail the medical evidence pertinent to the adjudication of this case
in Part III, below.
        E. Me ALJ’s Decision
        me ALJ denied Donofrio’s DIB application on February 27, 2018. Doc. 8 at 689.
First, the ALJ found that Donofrio’s date last insured was December 31, 2012. Id. at 693.
me ALJ then followed the ﬁve-step test set forth in the SSA regulations. At step one, the
ALJ found that Donofrio had not engaged in “substantial gainful activity” during the
relevant period. Id. at 695. At step two, the ALJ found that, through the date last insured,
Donofrio suﬀered from the “severe impairments” of cervical radiculopathy, carpal tunnel
syndrome, and osteoarthritis. Id. However, at step three, the ALJ found that none of




                                             7
these impairments or combination of impairments met or medically equaled the severity
of one of the impairments listed in Appendix 1. Id. at 696–97.
       Before moving to step four, the ALJ addressed Donofrio’s RFC. me ALJ found
that Donofrio had the RFC to perform “light work,” as deﬁned in 20 C.F.R.
§ 404.1567(b), except that Donofrio could “occasionally balance, kneel, stoop, crouch,
crawl, and climb ramps and stairs, and never climb ladders, ropes, or scaﬀolds.” Id. at
697. me ALJ further noted that Donofrio “must have a sit/stand option every hour for
two to three minutes,” and could “do frequent ﬁne and gross hand manipulations,
bilaterally.” Id. In making this determination, the ALJ “considered all symptoms and the
extent to which these symptoms [could] reasonably be accepted as consistent with the
objective medical evidence and other evidence.” as required by 20 C.F.R. § 404.1529 and

SSR 16-3p. Id. me ALJ also considered opinion evidence, as required by 20 C.F.R.
§ 404.1527. Id.
       In considering Donofrio’s symptoms, the ALJ engaged in a two-step process.
First, she determined whether there was “an underlying medically determinable physical
or mental impairment(s) . . . that could reasonably be expected to produce [Donofrio’s]
pain or other symptoms.” Id. Second, the ALJ evaluated “the intensity, persistence, and
limiting eﬀects of [Donofrio’s] symptoms to determine the extent to which they limit

[her] functional limitations.” Id. me ALJ ultimately concluded that Donofrio’s
“medically determinable impairments could reasonably be expected to cause the alleged
symptoms,” and that Donofrio’s statements were “largely consistent with the medical
evidence and other evidence in the record,” but that they were “inconsistent with a claim
that they are disabling.” Id. at 700–701. Speciﬁcally, the ALJ found that Donofrio had
testiﬁed that she stopped working due to downsizing, and that her description of the
extent of her symptoms did “not correspond to the objective medical evidence.” Id. at
701.




                                            8
       With respect to the opinion evidence, the ALJ gave no weight to the opinion of
Donofrio’s treating physician, Dr. Shein. Id. at 700. As per the ALJ, Dr. Shein, who
began treating Donofrio on October 24, 2013, after the date last insured, provided three
opinions regarding Donofrio’s physical limitations. In the ﬁrst, oﬀered on July 20, 2015,
Dr. Shein speciﬁed that the diagnosis and limitations were not expected to last at least
twelve months. Id. In his second opinion, oﬀered on October 14, 2015, Dr. Shein opined
that Donofrio “could sit for one hour in an eight-hour day, and stand/walk for less than
one hour in an eight-hour day.” Id. He also opined that Donofrio “should avoid
continuous sitting, elevate her legs while sitting every 30 minutes, and she could
frequently lift/carry up to 20 pounds and occasional[ly] lift/carry over 50 pounds.” Id.
He also opined that she could never use her left arm for “ﬁne and gross manipulations

and reaching overhead”; her right arm could perform these activities frequently. Id. He
related all of these symptoms and limitations back to January 1, 2006. In his ﬁnal
opinion, oﬀered on November 1, 2017, Dr. Shein opined that Donofrio could “sit, stand,
and walk for less than one hour in an eight-hour day, never lift/carry any amount of
weight, never use eight [sic] upper extremity for reach overhead and ﬁne and gross
manipulation, and that she was unﬁt for work.” Id. He related these symptoms and
limitations back to December 17, 2006. Id.

       me ALJ found that Dr. Shein had not explained how the symptoms and
limitations related back to either the January 1 or December 17 date, when he did not
begin treating the claimant until after the date last insured and when Donofrio had been
involved in a car accident on October 14, 2013, also after the date last insured. Id. me
ALJ found that Dr. Shein’s own notes indicated that Donofrio’s low back pain was a new
condition resulting from the accident, as was his treatment of her spine. Id. According to
Dr. Shein’s notes, the accident changed Donofrio’s “clinical picture completely.” Id. me
ALJ also found that Dr. Shein’s opinion was inconsistent with examination ﬁndings. For
example, Dr. Kaplan had found in 2010 that Donofrio had a “normal gait, no diﬃculty


                                             9
with heel, toe, or tandem walking, and she supported her weight on either foot.” Id.

Similarly, Dr. Olsewski’s examination was normal, except for range of motion of the

cervical spine. Id. As for Dr. Shein’s ﬁrst opinion, the ALJ also disregarded it because it

referred only to temporary limitations. Id. Upon full consideration of the record, the ALJ

found that “[t]here is little evidence to support the extreme limitations prior to the date

last insured.” Id.

       me ALJ similarly disregarded opinions issued after the date last insured that did

not specify that they applied to the relevant period. Id.
       Having determined Donofrio’s RFC, the ALJ concluded at step four that, based on

Di Stefano’s testimony, Donofrio would be able to perform past relevant work (e.g. as a

legal secretary or a receptionist). Id. at 701–702. As such, the ALJ found that Donofrio

was not disabled.
II.    STANDARD OF REVIEW
       mis Court has the “power to enter, upon the pleadings and transcript of the

record, a judgment aﬃrming, modifying, or reversing the decision of the Commissioner .

. . with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g). In

reviewing a denial of disability beneﬁts, however, the Court may not determine de

novo whether an individual is disabled. Rather, the Court may only reverse the ALJ’s
determination if it is based upon legal error or is not supported by substantial

evidence. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999). “Substantial evidence is

‘more than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Halloran v. Barnhart, 362 F.3d 28, 31 (2d

Cir. 2004) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). If the ALJ’s

ﬁndings as to any fact are supported by substantial evidence, those ﬁndings are

conclusive. Diaz v. Shalala, 59 F.3d 307, 312 (2d Cir. 1995). If, on the other hand, the

ALJ’s determination is not supported by substantial evidence or contains legal error, the

determination must be reversed or remanded. Rosa, 168 F.3d at 77.


                                              10
III.   DISCUSSION
       Donofrio raises three arguments in support of her motion for judgment on the

pleadings. First, she argues that the ALJ failed to properly evaluate her testimony.

Second, she argues that the ALJ failed to properly weigh the medical opinion evidence of

Dr. Shein, her treating physician at the time of the hearing. Finally, she argues that the

ALJ failed to provide a detailed discussion of the evidence supporting the RFC. me

Court considers each of these arguments in turn.
       A. Donofrio’s Testimony
       Donofrio argues that the ALJ discredited her testimony without properly

evaluating it. In her decision, the ALJ found that while Donofrio’s statements

“concerning the intensity, persistence, and limiting eﬀects of [her] symptoms [were]

largely consistent with the medical evidence and other evidence in the record, they [were]

inconsistent with a claim that they are disabling.” Doc. 8 at 700–701. As evidence of

this, the ALJ noted that Donofrio began treating her impairments while she was still

working and that she stopped working, not because of her impairments, but because of

downsizing. Id. at 701. me ALJ further noted that Dr. Kaplan’s medical notes stated that

her impairments in 2010 appeared to be substantially the same as they were in 2003,

when Donofrio was still working. Id. Finally, the ALJ noted that “objective medical

evidence” supported her ﬁnding,” including the fact that the “[t]he record contains
periodic complaints of pain with periodic prescriptions for pain medication, and sporadic

physical therapy and injections primarily after the date last insured,” and that Donofrio

had only received wrist braces for her carpal tunnel. Id.

       As an initial matter, it cannot be that Donofrio’s testimony was both consistent

with the medical evidence yet inconsistent with a claim that she was disabled. Donofrio

testiﬁed that she could stand or sit for no longer than twenty minutes at a time; could not

lift more than ﬁve pounds; and had problems concentrating due to pain. Doc. 8 at 722–

24. Di Stefano, the vocational expert, found that an individual with these limitations



                                             11
could not perform past work. Id. at 735–37. Donofrio’s testimony, then, was consistent
with her claimed disability. 1
         However, the ALJ appeared to discredit Donofrio’s testimony because it was
inconsistent with medical and other evidence in the record. me Commissioner must
consider “subjective evidence of pain and disability testiﬁed to by the claimant.” Brown,
174 F.3d at 62. To evaluate testimony regarding symptoms, such as pain, the ALJ
considers the following factors: (1) the individual’s daily activities; (2) the location,
duration, frequency, and intensity of the pain; (3) precipitating and aggravating factors;
(4) the type, dosage, eﬀectiveness, and side eﬀects of any medication; (5) treatment, other
than medication, for relief of pain or other symptoms; (6) any measures taken to relieve
the pain or other symptoms; and (7) other factors concerning functional limitations and

restrictions, as relevant. 20 C.F.R. § 404.1529(c)(3). “However, the Commissioner is
entitled to evaluate the credibility of a claimant in light of medical ﬁndings and other
evidence and come to an independent judgment regarding the true extent of the pain
alleged by the claimant.” Howe-Andrew v. Astrue, No. 05 Civ. 4539 (NG), 2007 WL
1839891, at *10 (E.D.N.Y. June 27, 2007) (citing Dumas v. Schweiker, 712 F.2d 1545,
1552–53 (2d Cir. 1983)). “If the ALJ decides to reject subjective testimony concerning
pain and other symptoms, he must do so explicitly and with suﬃcient speciﬁcity to

enable the Court to decide whether there are legitimate reasons for the ALJ’s disbelief
and whether his determination is supported by substantial evidence.” Brandon v. Bowen,
666 F. Supp. 604, 608 (S.D.N.Y. 1987).




1
 As to the Commissioner’s arguments that Donofrio’s testimony was inconsistent with testimony at her
prior administrative hearing or did not refer to the appropriate time period, these are post-hoc arguments
not made by the ALJ and therefore inappropriate on review. See Burgess v. Astrue, 537 F.3d 117, 128 (2d
Cir. 2008) (ﬁnding that the court may not “aﬃrm an administrative action on grounds diﬀerent from those
considered by the agency” (internal quotation marks and citation omitted)). mis is also true of the
Commissioner’s argument that Donofrio’s trip to Puerto Rico, as well as her activities and hobbies, are at
odds with a ﬁnding of disability.



                                                    12
       Although Donofrio maintains that the ALJ relied on conclusory “objective
medical evidence,” in reaching her conclusion, this is not the case. In reading the ALJ’s
opinion, it is evident that by “objective medical evidence,” the ALJ was referring to
Donofrio’s treatment record, including “period complaints of pain with periodic
prescriptions for pain medication, and sporadic physical therapy and injections primarily
after the date last insured,” as well as the fact that Donofrio was only prescribed wrist
braces for her carpal tunnel. Doc. 8 at 701. me ALJ was entitled to consider Donofrio’s
“conservative treatment regimen” in evaluating her credibility. See Penﬁeld v. Colvin,
563 F. App’x 839, 840–41 (2d Cir. 2014) (internal quotation marks omitted). It was also
proper for the ALJ to consider Donofrio’s work history. Despite Donofrio’s qualifying
statement that she would have stopped working the following month because of her

disability, the ALJ was entitled to consider “the fact that plaintiﬀ was laid oﬀ for reasons
other than [her] impairment in assessing [her] credibility.” Balles v. Astrue, No. 11 Civ.
1386 (MAD), 2013 WL 252970, at *7 (N.D.N.Y. Jan. 23, 2013). As for Dr. Kaplan’s
statement that Donofrio’s symptoms in 2010 were largely the same as they were in 2003,
though this is not necessarily inconsistent with a disabling degenerative condition—like
the one Donofrio alleges—it may also be read to support the ALJ’s position. me ALJ’s
decision to discredit Donofrio’s testimony was therefore supported by substantial

evidence.
       B. Dr. Shein’s Medical Opinion Evidence
       me ALJ assigned no weight to Dr. Shein’s medical opinion because he did not
explain how the symptoms related back to 2006, when he did not begin treating Donofrio
until 2013 and when Donofrio had been involved in a car accident in 2013. me ALJ also

found that Dr. Shein’s opinion was inconsistent with examination ﬁndings from the
relevant period and that there was “little evidence to support the extreme limitations prior
to the date last insured.” Doc. 8 at 700. Donofrio argues that the ALJ was wrong to
assign no weight to Dr. Shein’s opinion because, as that of her treating physician, it was


                                             13
entitled to controlling weight. Moreover, she argues, there was nothing per se
inappropriate about Dr. Shein providing a retrospective opinion, and his opinion was
corroborated by clinical and objective medical evidence that pre-dated her date last
insured. In the alternative, even if Dr. Shein’s opinion was not entitled to controlling
weight, Donofrio argues that the ALJ erred by failing to assign any weight to it at all
without considering the factors provided in 20 C.F.R. § 1527 and 20 C.F.R. § 416.927.
       me Court ﬁrst considers whether Dr. Shein’s opinion was entitled to controlling
weight under the so-called “treating physician” rule. Per this rule, the ALJ must
generally give “more weight to medical opinions” from a claimant’s “treating source”
when determining if the claimant is disabled. See 20 C.F.R. §§ 404.1527(c)(2),
416.927(c)(2). “[A]n ALJ must follow a two-step procedure to determine the appropriate

weight to assign to the opinion of a treating physician.” Ferraro v. Saul, No. 18 Civ.
3684, 2020 WL 1189399, at *1 (Mar. 12, 2020) (summary order) (citing Estrella v.
Berryhill, 925 F.3d 90, 95 (2d Cir. 2019). me ﬁrst step is to decide whether the opinion
is “well-supported by medically acceptable clinical and laboratory techniques and is not
inconsistent with the other substantial evidence in the case record.” Estrella, 925 F.3d at
95 (internal quotation marks and citation omitted). If these criteria are met, the opinion
“is entitled to controlling weight.” Id. “Otherwise, the ALJ must proceed to step two and

determine how much weight, if any, to give the opinion.” Ferraro, 2020 WL 1189399, at
*1 (internal quotation marks and citation omitted)). When controlling weight is not given
to a treating physician’s assessment, the ALJ considers the following factors to determine
the weight to give the opinion:
           (1) the length of treatment relationship and frequency of examina-
           tion; (2) the nature and extent of the treatment relationship; (3) the
           evidence in support of the opinion; (4) the opinion’s consistency
           with the record as a whole; (5) whether the opinion is that of a spe-
           cialist; and (6) any other relevant factors.” 20 C.F.R. § 404.1527(c).




                                             14
Monroe v. Comm’r of Soc. Sec., 676 F. App’x 5, 7 (2d Cir. 2017) (summary order) (citing
20 C.F.R. § 404.1527(c). me ALJ then “comprehensively set[s] forth [her] reasons for
the weight assigned to a treating physician’s opinion.” Monroe v. Comm’r of Soc. Sec.,
676 F. App’x 5, 7 (2d Cir. 2017) (internal quotation marks omitted) (quoting Burgess v.
Astrue, 537 F.3d 117, 129 (2d Cir. 2008)).
       The Commissioner argues that because Dr. Shein did not treat Donofrio during
the relevant period, “he was not a treating source and, therefore, his opinion rendered
almost one year after the relevant period in this case could not be probative.” Doc. 12 at
18. The Commissioner is correct that Dr. Shein’s opinion regarding the relevant period is
not entitled to controlling weight. See Monette v. Astrue, 269 F. App’x 109, 112–13 (2d
Cir. 2008) (summary order); Arnone v. Bowen, 882 F.2d 34, 40–41 (2d Cir. 1989).

“However, the fact that a treating physician did not have that status at the time referenced
in a retrospective opinion does not mean that the opinion should not be given some, or
even significant weight.” Monette, 269 F. App’x at 113. This is partially because “[a]
diagnosis of a claimant’s condition may be properly made even several years after the
actual onset of the impairment.” Dousewicz v. Harris, 646 F.2d 771, 774 (2d Cir. 1981)
(internal quotation marks and citation omitted). “Such a diagnosis must be evaluated in
terms of whether it is predicated upon a medically accepted clinical diagnostic technique

and whether considered in light of the entire record, it establishes the existence of a
physical impairment prior to [the relevant date].” Id. (internal quotation marks and
citation omitted).
       Yet, an ALJ need not afford these opinions significant weight where “there is
substantial evidence that the opinion is contradicted by other evidence.” Monette, 269 F.
App’x at 113. Here, the ALJ concluded that “Dr. Shein’s opinion [was] inconsistent with
examination findings in the relevant period.” Doc. 8 at 700. For example, the ALJ noted
that examination findings by Dr. Kaplan “found [Donofrio] to have a normal gait, no
difficulty with heel, toe, or tandem walking, and she supported her weight on either foot.”


                                             15
Id. Likewise, examination findings by Dr. Olsewski “were normal except for range of
motion of the cervical spine.” Id. Furthermore, the ALJ found that Dr. Shein failed to
explain how his findings related back to the relevant period. Id. Moreover, she found
that Dr. Shein’s medical opinion was internally inconsistent with his own,
contemporaneous examination findings. Id. The ALJ’s decision, then, was supported by
substantial evidence. See, e.g., Flanigan v. Colvin, 21 F. Supp. 3d 285, 305–306
(S.D.N.Y. 2014) (finding that ALJ did not commit legal error in affording treating
physician’s retrospective opinion no weight where physician gave no basis for his
conclusion, which was contradicted by medical evidence in the record, including
physician’s own contemporaneous treatment records).
       C. RFC Determination
       Donofrio next argues that the ALJ committed legal error when she determined the
RFC without citing to any speciﬁc medical evidence, or even to any persuasive non-
medical evidence. “It is the rule in [the Second] [C]ircuit that the ALJ, unlike a judge in
a trial, must herself aﬃrmatively develop the record in light of the essentially non-
adversarial nature of a beneﬁts proceeding.” Pratts v. Chater, 94 F.3d 34, 37 (2d Cir.
1996) (internal quotation marks and citation omitted). In particular, the ALJ must
“aﬃrmatively seek out additional evidence,” but “only where there are ‘obvious gaps’ in
the administrative record.” Eusepi v. Colvin, 595 F. App’x 7, 9 (2d Cir. 2014) (summary
order) (citation omitted). me rule remains that “if a physician’s ﬁnding in a report is
believed to be insuﬃciently explained, lacking in support, or inconsistent with the
physician’s other reports, the ALJ must seek clariﬁcation and additional information from
the physician.” Calzada v. Asture, 753 F. Supp. 2d 250, 269 (S.D.N.Y. 201). “Because

an RFC determination is a medical determination, an ALJ who makes an RFC
determination in the absence of supporting expert medical opinion has improperly
substituted his own opinion for that of a physician, and has committed legal error.”
Hilsdorf v. Commissioner of Soc. Sec., 724 F. Supp. 2d 330, 347 (E.D.N.Y. 2010). “[I]t is


                                             16
well-settled that the ALJ cannot arbitrarily substitute [her] own judgment for competent
medical opinion.” Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998) (internal quotation
marks and citation omitted).
        In the absence of clariﬁcation from Dr. Shein regarding his medical opinion, the
ALJ failed to support her RFC assessment with proper expert medical evidence. Here,
the ALJ stated that her RFC assessment was supported by “evidence of record, including
the objective ﬁndings from the MRIs and EMGs; examinations that showed positive
Spurling’s maneuver[2] and Hoﬀman sign,[3] limited range of motion of her cervical
spine, tenderness to palpation, and crepitus, but also normal gait, motor strength,
sensation; and the claimant’s statements regarding her symptoms.” Doc. 8 at 701. As to
the MRIs and EMGs, “the ALJ is not a medical professional who can interpret the MRIs

[and EMGs] to assess Plaintiﬀ[’]s RFC.” Alessi v. Colvin, No. 14 Civ. 7220 (WFK),
2015 WL 8481883, at *6 (E.D.N.Y. Dec. 9, 2015); see also Hernandez v. Comm’r of Soc.
Sec., 13 Civ. 959 (GLS) (ESH), No. 13 Civ. 959 (GLS) (ESH), 2015 WL 275819, at *2
(N.D.N.Y. Jan. 22, 2015) (“Without the advice of . . . a medical source, the ALJ, as a lay
person, cannot bridge the gap between [Plaintiﬀ’s] impairments and the functional
limitations that ﬂow from those impairments.”). me ALJ’s reliance on examination
ﬁndings was also improper. “Where the medical ﬁndings in the record merely diagnose

the claimant’s exertional impairments and do not relate these diagnoses to speciﬁc
residual functional capabilities . . . the Commissioner may not make the connection
[her]self.” Staggers v. Colvin, No. 14 Civ. 717 (SALM), 2015 WL 4751108, at *3 (D.
Conn. June 17, 2015) (internal quotation marks and citation omitted). Finally, Donofrio’s


2
 Spurling’s maneuver is a diagnostic test used to assess cervical nerve root compression. See Doc. 10 at 2
n.5 (citing (http://www.physio-pedia.com/Spurling%27s_Test).
3
  “A positive Hoffman’s sign may indicate a neurological or nervous system condition that affects the cer-
vical spine nerves or brain.” Doc. 10 at 6 n.17 (citing (https://www.healthline.com/health/hoffman-
sign#positive-result).




                                                    17
own statements—on which the ALJ purported to rely—ﬂatly contradict the RFC

assessment, as discussed above.

        me Commissioner argues that “an ALJ permissibly can render a common sense

judgment about functional capacity even without a physician’s assessment.” Santillo v.

Colvin, No. 13 Civ. 8874 (GHW), 2015 WL 1809101, at *10 (S.D.N.Y. Apr. 20, 2015).

However, this is only the case “when the record is clear and contains some useful

assessment of the claimant’s limitations from a medical source.” Morales v. Colvin, No.

16 Civ. 0003 (WIG), 2017 WL 462626, at *3 (D. Conn. Feb. 3, 2017) (internal quotation

marks and citation omitted). mat is not the case here, where the ALJ herself

acknowledged inconsistencies in the record, which show both “positive Suprling’s

maneuver and Hoﬀman sign, limited range of motion of her cervical spine, tenderness to

palpation, and crepitus, but also normal gait, motor strength and sensation,” Doc. 8 at

701 (emphasis added), and where she failed to specify any appropriate record evidence

relevant to Donofrio’s RFC.4
         “Under such circumstances, and in the absence of other medical evidence in the

record regarding plaintiﬀ’s functional limitations, the ALJ was under a duty to develop

the record and obtain medical evidence before making h[er] RFC determination.” Rivera

v. Comm’r of Soc. Sec., No. 15 Civ. 8439 (GBD) (HBP), 2017 WL 120974, at *13

(S.D.N.Y. Jan. 12, 2017), report and recommendation adopted, No. 15 Civ. 8439 (GBD)
(HBP), 2017 WL 946296 (S.D.N.Y. Mar. 9, 2017). As such, remand is warranted.




4
  me Court also notes that the ALJ did not perform a function-by-function assessment of Donofrio’s RFC.
See Hilsdorf, 724 F. Supp. 2d at 348–49. Although this alone would not require remand, Johnson v.
Comm’r of Soc. Sec., No. 14 Civ. 2086 (FM), 2015 WL 5854044, at *6 (S.D.N.Y. Oct. 6, 2015), on remand,
the ALJ should consider whether such an assessment is appropriate, see Rivera, 2017 WL 120974, at *13–
14.



                                                  18
IV.      CONCLUSION
         For the foregoing reasons, Donofrio’s motion for judgment on the pleadings is

GRANTED and the Commissioner’s cross-motion for judgment on the pleadings is
DENIED. me case is remanded for future proceedings consisting with this Opinion. me
Clerk of Court is respectfully directed to terminate the motions, Docs. 9, 11.


         SO ORDERED.


Dated:    March 27, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.




                                            19
